                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE OLIN, et al.,                             Case No. 18-cv-01881-RS (TSH)
                                   8                    Plaintiffs,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 100
                                  10     FACEBOOK, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed a motion to compel entry of an ESI protocol and for Facebook to produce
                                  14   documents. ECF No. 100. The Court continued a hearing on this motion pending a ruling on
                                  15   Facebook’s motion to dismiss. The parties have since filed a status report. ECF No. 144. They
                                  16   state that they have resolved two of the issues concerning the ESI protocol, they have agreed to
                                  17   table the other issues raised in the motion and do not intend to raise them at the November 7, 2019
                                  18   hearing, and they will contact the Court to reschedule a hearing on those issues if they are not able
                                  19   to resolve them. At this point there is nothing in the pending motion the parties want the Court to
                                  20   rule on. The motion is therefore DENIED WITHOUT PREJUDICE.
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: October 31, 2019
                                  24
                                                                                                    THOMAS S. HIXSON
                                  25                                                                United States Magistrate Judge
                                  26
                                  27

                                  28
